                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                   )
 ALEXANDRU KOVACS et al,                           )
                                                   )
                       Plaintiffs,                 )
                                                   )
                        v.                         ) Civil Action No. 19-2000 (EGS)
                                                   )
 UNITED STATES CITIZENSHIP AND                     )
 IMMIGRATION SERVICES,                             )
                                                   )
                       Defendant.                  )
                                                   )

                                 NOTICE OF APPEARANCE

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Melanie D. Hendry as counsel on behalf of Defendant.

Dated: July 23, 2019                        Respectfully Submitted,


                                            JESSIE K. LIU, D.C. Bar # 472845
                                            United States Attorney for the District of Columbia

                                            DANIEL F. VAN HORN, D.C. Bar # 924092
                                            Chief, Civil Division

                                        By: /s/ Melanie D. Hendry
                                            Melanie D. Hendry
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2510
                                            melanie.hendry2@usdoj.gov
